      Case 4:14-cv-04480-YGR Document 303 Filed 07/11/19 Page 1 of 2


 1   JOSEPH H. HUNT
       Assistant Attorney General
 2   DAVID L. ANDERSON
       United States Attorney
 3   ANTHONY J. COPPOLINO
       Deputy Branch Director
 4   JULIA A. HEIMAN (Bar No. 241415)
       Senior Counsel
 5   CHRISTOPHER HEALY
       Trial Attorney
 6   United States Department of Justice
     Civil Division, Federal Programs Branch
 7     P.O. Box 883
       Washington, D.C. 20044
 8     Telephone: (202) 616-8480
       Facsimile: (202) 616-8470
 9     Email: Julia.Heiman@usdoj.gov
     Attorneys for Defendants
10
     MAYER BROWN LLP
11   LEE H. RUBIN (SBN 141331)
       lrubin@mayerbrown.com
12   SAMANTHA BOOTH (SBN 298852)
       sbooth@mayerbrown.com
13     Two Palo Alto Square, Suite 300
       3000 El Camino Real
14     Palo Alto, CA 94306-2112
       Telephone: (650) 331-2000
15     Facsimile: (650) 331-2060
     Attorneys for Plaintiff Twitter, Inc.
16
                               UNITED STATES DISTRICT COURT
17                           NORTHERN DISTRICT OF CALIFORNIA
18                                  OAKLAND DIVISION

19    TWITTER, INC.,                                Case No. 14-cv-4480-YGR

20                  Plaintiff,                      [PROPOSED] ORDER GRANTING
      v.                                            JOINT STIPULATION TO EXTEND
21                                                  DEADLINE TO RESPOND TO THE
                                                    COURT’S ORDER TO SHOW CAUSE
      WILLIAM P. BARR, Attorney General of the
22
      United States, et al.
23                                                  Hon. Yvonne Gonzalez Rogers
                    Defendants.
24

25

26

27

28


      [PROPOSED] ORDER ON JOINT STIP TO EXTEND JULY 26, 2019 DEADLINE – Case No. 14-cv-4480-YGR
      Case 4:14-cv-04480-YGR Document 303 Filed 07/11/19 Page 2 of 2


 1          Pursuant to the joint stipulation of the parties and good cause having been shown, the
 2   deadline for the parties to respond to the Court’s June 21, 2019 Order to Show Cause (Dkt. No.
 3   301) shall be extended to August 9, 2019.
 4          IT IS SO ORDERED.
 5
      Dated: July 11
                  __, 2019
 6                                                The Hon. Yvonne Gonzalez Rogers
                                                  United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2

      [PROPOSED] ORDER ON JOINT STIP TO EXTEND JULY 26, 2019 DEADLINE – Case No. 14-cv-4480-YGR
